Case 1:20-cv-22841-RNS Document 65 Entered on FLSD Docket 12/29/2020 Page 1 of 10




                             United States District Court
                                       for the
                             Southern District of Florida

  Palm Springs Mile Associates, LTD,
                                   )
  and Philips Lake Worth, LLC,     )
  Plaintiffs,                      )
                                   )
  v.                               ) Civil Action No. 20-22841-Civ-Scola
                                   )
  T-Mobile USA, Inc., and others,  )
  Defendants.                      )
                 Omnibus Order Denying Motions to Dismiss

         This matter is before the Court upon the motions to dismiss filed by
  Defendant T-Mobile USA, Inc. (“T-Mobile”) and Defendant Sprint Solutions, Inc.
  (“Sprint Solutions” and, together with T-Mobile, the “Defendants”). (Def. T-
  Mobile’s Mot. to Dismiss, ECF No. 40; Def. Sprint Solution’s Mot. to Dismiss,
  ECF No. 46.) This case arises from the ripple effects of T-Mobile’s recent
  acquisition of Sprint Corporation (“Sprint”) and its subsidiaries, including Sprint
  Solutions. As part of the acquisition, T-Mobile and Sprint Solutions allegedly
  made adjustments to operations that resulted in certain brick and mortar stores
  ceasing to sell Sprint-branded products. Palm Springs Miles Associates, Ltd.
  (“PSM”) and Philips Lake Worth, LLC (“PLW” and, together with PSM, the
  “Plaintiffs”) are landlords who leased retail space to tenants (Store 19 and Store
  21) that sold Sprint-branded products, but were allegedly forced to go out of
  business after T-Mobile and Sprint Solutions decided to pull the Sprint-branded
  products from the Tenants’ stores. These allegations form the basis of the
  Plaintiffs’ claims that the Defendants tortiously interfered with and conspired to
  tortiously interfere with the Plaintiffs’ contracts (i.e., lease agreements) and
  business relationships with the Tenants. The Defendants filed separate, but
  largely duplicative, motions to dismiss Counts IV, V, and VI of the amended
  complaint (ECF No. 24 (“complaint”)) on the basis that the Plaintiffs failed to
  state a claim against the Defendants and that the Court lacks personal
  jurisdiction over the Defendants. Having reviewed the motions, the record, and
  the relevant legal authorities, the Court denies the motions to dismiss (ECF Nos.
  40, 46).
Case 1:20-cv-22841-RNS Document 65 Entered on FLSD Docket 12/29/2020 Page 2 of 10




      1. Background and Facts 1
         In or about April of 2020, T-Mobile completed its $26.5 billion acquisition
  by merger of Sprint Corporation, including Sprint Solutions, Inc. (ECF No. 34 at
  ¶2.) Following the merger, T-Mobile had a combined total of more than 5,000
  retail stores, including stores throughout the State of Florida. (Id. at ¶3.) T-
  Mobile provides wireless communications services throughout the United States,
  including in Florida, where it is registered to do business. (Id. at ¶22.) Following
  the merger, T-Mobile has 57 stores in Miami, 39 stores in Orlando, 31 stores in
  Tampa, and 30 stores in Jacksonville. (Id.) By virtue of the combination of T-
  Mobile and Sprint, the competitive relationship between them, including Sprint
  Solutions and its dealers, was eliminated. (Id. at ¶4.) The complaint alleges that
  T-Mobile and Sprint Solutions “acquired a peculiar and pronounced power of
  coercion over their now-combined dealers (and those dealers’ landlords), as
  evidenced by the actions they took to mandate the closure of Store 19 and Store
  21 (collectively, the ‘Tenants’) businesses.” (Id.) The closure of those two stores
  allegedly interfered with the Tenants’ lease agreements and business
  relationships with the Plaintiffs, causing the Plaintiffs harm. (Id.) T-Mobile and
  Sprint Solutions “had the power to determine the fate of Tenants’ businesses,
  and Tenants’ performance (or not) of their Leases.” (Id.)
          The crux of this lawsuit is the allegation that T-Mobile and Sprint
  exercised their “combined power over the fate of their retailers’ businesses” and,
  “acting in concert, ‘mandated’ the closure of various retail locations, including
  the two Stores at issue in this case, and the resulting breach of Tenants’ Leases
  with Plaintiffs.” (Id. at ¶5.) There are two leases at issue in this case—the Hialeah
  Lease and the Sprint Lake Worth Lease (“Lake Worth Lease”). The following
  background sets forth the details of those two leases insofar as they are
  pertinent to the instant motions to dismiss The Hialeah Lease was entered on or
  about March 8, 2000, between PSM, as Landlord, and Store 19’s predecessor in
  interest, Vidal, as tenant. (Id. at ¶26.) The Hialeah Lease expires on June 30,
  2024 and the total Rent and other charges for the remaining term of the Hialeah
  Lease exceed $182,000. (Id. at ¶28.) The second lease, the Lake Worth Lease,
  was entered on or about February 15, 2012, between PLW, as Landlord, and
  Store 21’s predecessor in interest, Vidal, as tenant. (Id. at ¶35.) The Lake Worth
  Lease expires on September 30, 2023 and the total Rent and other charges for
  the remaining term of the Lake Worth Lease exceed $114,000. (Id. at ¶37.)



  1The Court accepts the Plaintiffs' factual allegations as true for the purposes of evaluating the
  Defendants’ motions to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364,
  1369 (11th Cir. 1997).
Case 1:20-cv-22841-RNS Document 65 Entered on FLSD Docket 12/29/2020 Page 3 of 10




          The complaint alleges that all parties to and those responsible for the
  obligations under the leases (e.g., guarantors and assignees) breached the leases
  and related agreements by failing and refusing to meet their contractual
  obligations to pay rent and other charges for the premises leased from the
  Plaintiffs. (Id. at ¶44.) On June 3, 2020, PSM sent written notice to Store 19 that
  it was in breach of the Hialeah Lease for failure to pay rent timely. (Id. at ¶45.)
  On June 4, 2020, PLW sent written notice to Store 21 that it was in breach of
  the Lake Worth Lease for failure to pay rent timely. (Id. at ¶46.) In response, on
  or about June 4, 2020, the Tenants, through counsel, sent separate
  correspondence to the Plaintiffs claiming that “with virtually no notice, . . .
  Sprint issued a tsunami of a letter [on April 29, 2020] providing one (1) day
  notice that it was shutting off its supply chain” and that, as a result, the Tenants
  were “mandated to close its stores” immediately. (Id. at ¶47 (quoting Exhibit 13,
  ECF No. 34-13 at 2).)
          The complaint alleges that “T-Mobile and Sprint Solutions had the power
  to determine the fate of Tenants’ business, and the Tenants’ performance or not
  of their Leases.” (Id. at ¶59.) According to the Plaintiffs, the store closures were
  the result of “efforts to integrate the two companies under the T-Mobile brand.”
  (Id. at ¶61 (quoting ECF No. 34-13, Exhibit 13 at 10 (April 29, 2020 Letter)).) The
  April 29, 2020 “tsunami” letter is signed by Cody Welker as Vice President of
  Sprint Solutions, Inc. and the Sprint logo appears at the top of the letter. (ECF
  No. 34-13 at 2.) The letter states, in relevant part:

        As is publicly known, Sprint completed its merger with T-Mobile with
        an effective date of April 1, 2020. The efforts to integrate the two
        companies under the T-Mobile brand are well-underway. As part of
        this integration, we have evaluated all Sprint and T-Mobile-branded
        retail locations in a distribution optimization effort. The withdrawal of
        approval for the Facility/Facilities and the closing of the
        Facility/Facilities listed in Exhibit A are directly related to this
        optimization effort in relation to the merger. This letter serves as
        Sprint’s written notice pursuant of Sprint’s withdrawal of approval for
        this Facility/these Facilities pursuant to the AR Agreement.

  (Id.) As discussed further below, the parties dispute the extent to which the text
  of the April 29, 2020 letter reveals whether the closure mandate came from
  Sprint alone or from both Sprint and T-Mobile. The complaint alleges that
  although the April 29, 2020 letter was signed by Cody Welker as Vice President
  of Sprint Solutions, Mr. Welker’s LinkedIn information shows that he was a
Case 1:20-cv-22841-RNS Document 65 Entered on FLSD Docket 12/29/2020 Page 4 of 10




  Senior Director of National Dealers for T-Mobile at the time the letter was sent.
  (ECF No. 34 at ¶68.)
         The Defendants argue that the Plaintiffs’ claims against them must be
  dismissed with prejudice for lack of personal jurisdiction and for failure to state
  a claim. To that end, the Defendants point out that Florida is neither their state
  of incorporation nor the location of their principal place of business. The
  Defendants also argue that the Court cannot exercise specific personal
  jurisdiction over them because the Plaintiffs’ claims for tortious interference do
  not arise out of their business activities in Florida or from their commission of a
  tort in or directed into Florida. Finally, the Defendants argue that the Plaintiffs’
  conspiracy claim against them fails because the underlying conduct does not
  constitute an independent tort and multiple defendants have not acted
  unlawfully to achieve together what one could not achieve individually.

     2. Legal Standard
     A. Rule 12(b)(6)
         When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), a court must accept all the complaint’s allegations as true,
  construing them in the light most favorable to the plaintiff. Pielage v. McConnell,
  516 F.3d 1282, 1284 (11th Cir. 2008). A pleading must only contain “a short
  and plain statement of the claim showing that the pleader is entitled to relief.”
  Fed. R. Civ. P. 8(a)(2). A motion to dismiss under Rule 12(b)(6) challenges the
  legal sufficiency of a complaint. See Fed. R. Civ. P. 12(b)(6). In assessing the legal
  sufficiency of a complaint’s allegations, the Court is bound to apply the pleading
  standard articulated in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is, the complaint “must . . .
  contain sufficient factual matter, accepted as true, to state a claim to relief that
  is plausible on its face.” Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289
  (11th Cir. 2010) (quoting Twombly, 550 U.S. at 570). “Dismissal is therefore
  permitted when on the basis of a dispositive issue of law, no construction of the
  factual allegations will support the cause of action.” Glover v. Liggett Grp., Inc.,
  459 F.3d 1304, 1308 (11th Cir. 2006) (internal quotations omitted) (citing
  Marshall Cnty. Bd. of Educ. v. Marshall Cnty. Gas Dist., 992 F.2d 1171, 1174
  (11th Cir. 1993). “A claim has facial plausibility when the plaintiff pleads factual
  content that allows the court to draw the reasonable inference that the
  defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The
  plausibility standard is not akin to a ‘probability requirement,’ but it asks for
  more than a sheer possibility that a defendant has acted unlawfully.” Id. A court
  must dismiss a plaintiff’s claims if he fails to nudge his “claims across the line
  from conceivable to plausible.” Twombly, 550 U.S. at 570.
Case 1:20-cv-22841-RNS Document 65 Entered on FLSD Docket 12/29/2020 Page 5 of 10




         Thus, a pleading that offers mere “labels and conclusions” or “a formulaic
  recitation of the elements of a cause of action” will not survive dismissal. See id.
  at 555. “Rule 8 marks a notable and generous departure from the hyper-
  technical, code-pleading regime of a prior era, but it does not unlock the doors of
  discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556
  U.S. at 679.

     B. Personal Jurisdiction
        Federal Rule of Civil Procedure 12(b)(2) governs motions to dismiss for lack
  of personal jurisdiction. “Whether the court has personal jurisdiction over a
  defendant is governed by a two-part analysis.” Verizon Trademark Servs., LLC v.
  Producers, Inc., 810 F. Supp. 2d 1321, 1324 (M.D. Fla. 2011). First, the court
  must determine whether the applicable state long-arm statute is satisfied. Future
  Tech. Today, Inc. v. OSF Healthcare Sys., 218 F.3d 1247, 1249 (11th Cir. 2000).
  Second, if the state long-arm statute is satisfied, the court must analyze
  “whether the exercise of jurisdiction over the defendant comports with the
  Constitution’s requirements of due process and traditional notions of fair play
  and substantial justice.” Verizon Trademark, 810 F. Supp. 2d at
  1324; Sculptchair, Inc. v. Century Arts, 94 F.3d 623, 626 (11th Cir. 1996).
     3. Discussion

     A. Rule 12(b)(6) Analysis

         Under Florida law, “[t]he elements of tortious interference with a contract
  or business relationship are: (1) the existence of a business relationship, not
  necessarily evidenced by an enforceable contract, under which the plaintiff has
  legal rights; (2) the defendant's knowledge of the relationship; (3) an intentional
  and unjustified interference with the relationship by the defendant; and (4)
  damage to the plaintiff as a result of the interference.” Salit v. Ruden, McClosky,
  Smith, Schuster & Russell, P.A., 742 So. 2d 381, 385–86 (Fla. 4th DCA 1999)
  (citing Tamiami Trail Tours, Inc. v. Cotton, 463 So. 2d 1126, 1127 (Fla. 1985)).
  The Defendants argue that the tortious interference claim fails on the second,
  third and fourth elements, thus requiring dismissal of Counts V and VI with
  prejudice. The parties do not dispute that the Plaintiffs have adequately alleged
  the first element.
         Although T-Mobile and Sprint Solutions make generally overlapping
  arguments, which are addressed below, T-Mobile adds that it did not participate
  in the closure of the stores (and related breach of the Leases). In sum, T-Mobile
  argues that the exhibits to the complaint are “proof that another entity informed
  Tenants that Sprint Solutions was withdrawing its approval of the sale of Sprint-
Case 1:20-cv-22841-RNS Document 65 Entered on FLSD Docket 12/29/2020 Page 6 of 10




  based products and services at Tenants’ locations . . . .” (ECF No. 40 at 5
  (emphasis in original).) The parties generally dispute T-Mobile’s proximity to and
  role in the decision to pull Sprint-branded products from the Tenants’ stores,
  and that decision is the basis of the two tortious interference claims and the
  conspiracy claim against T-Mobile. The parties do not dispute that Sprint
  Solutions was involved in the decision to pull Sprint-branded products from the
  Tenants’ stores.
         The Court finds that the complaint adequately sets forth a cause of action
  for tortious interference against the Defendants. The Defendants’ first argument
  is that the Plaintiffs failed to adequately allege that the Defendants “had actual
  knowledge of Plaintiffs’ relationship with Tenants.” (ECF No. 50 at 8; ECF No. 46
  at 5.) The Court agrees that the Plaintiffs’ allegations with respect to the
  Defendants’ knowledge of the contracts and business relationships between the
  Plaintiffs and the Tenants are short on detail. (ECF No. 34 at ¶96 (“Although not
  parties to the Leases, T-Mobile and Sprint Solutions had knowledge of the
  contractual relationship and Leases between Plaintiffs and Tenants.”); id. at
  ¶101 (“Although not parties to the Leases, T-Mobile and Sprint Solutions had
  knowledge of the business relationships and Leases between Plaintiffs and
  Tenants.”).) However, the Defendants do not counter the Plaintiffs’ reliance on
  Rule 9(b) of the Federal Rules of Civil Procedure, which provides that “[m]alice,
  intent, knowledge, and other conditions of a person’s mind may be alleged
  generally.” See also Sun Life Assurance Co. of Canada v. Imperial Premium Fin.,
  LLC, 904 F.3d 1197, 1215 (11th Cir. 2018) (holding that, “[c]ontrary to the
  district court’s conclusion, Sun Life need not have pled Imperial’s knowledge of
  the relevant contracts with specificity” to support its tortious interference claim)
  (citing Fed. R. Civ. P. 9(b)); ThermoLife Int’l LLC v. Vital Pharm. Inc., No. 19-CV-
  61380, 2020 WL 409594, at *3 (S.D. Fla. Jan. 24, 2020) (“[A] tortious
  interference claim is not subject to a heightened pleading standard.”). Thus, the
  Defendants’ observation that the Plaintiffs did not allege that the Defendants
  were “aware of the length of the remaining terms on the Tenants’ leases, whether
  those lease agreements contained any termination options,” etc., is of no avail in
  light of the relaxed pleading standard with respect to knowledge. (ECF No. 46 at
  7.) Additionally, the Court finds that the Defendants’ reliance upon ThermoLife
  Int’l LLC v. Vital Pharm. Inc., is misplaced. 19-CV-61380, 2020 WL 409594 (S.D.
  Fla. Jan. 24, 2020) (Bloom, J.). In ThermoLife, the court did dismiss a tortious
  interference claim that “contain[ed] no factual allegations regarding [the counter-
  defendant’s] knowledge of [the counter-plaintiff’s] relationships with the
  identified customers.” Id. at *3. However, in that case, as made clear by the
  motion to dismiss that was before that court, the counter-plaintiff “fail[ed] to
  even identify the relationships that [the counter-defendant] ha[d] supposedly
Case 1:20-cv-22841-RNS Document 65 Entered on FLSD Docket 12/29/2020 Page 7 of 10




  interfered with.” 19-CV-61380, ECF No. 88 at 7. In other words, the claimant in
  ThermoLife did not fail to allege knowledge of the terms of a contractual
  relationship; it failed to identify any relationship in the first place. That was
  plainly insufficient even under the relaxed pleading standard, but it is also
  distinguishable from the allegations here that reasonably identify the
  relationships at issue (i.e., the landlord-tenant relationship between the Plaintiffs
  and the Tenants). Accordingly, the second element of the tortious interference
  claims is met.
          The same result is appropriate for the fourth element—that the Plaintiffs
  suffered damages. The allegation that the Plaintiffs suffered damages is sufficient
  at this stage even though the Plaintiffs did not specifically allege that the stores
  could have “repurposed” themselves and remained open after Sprint Solutions
  sent the “death knell letter” making it “impossible and commercially
  impracticable to continue business . . . .” (ECF No. 46 at 14; ECF No. 34-13 at
  2.) While this argument could be fruitful to the Defendants at a later stage in the
  proceedings, the Defendants have provided no authority for the proposition that
  the Plaintiffs were required to plead around such a defense at this stage.
          The parties also dispute whether the Plaintiffs adequately alleged “an
  intentional and unjustified interference with the relationship by the defendant.”
  742 So. 2d at 385–86. As T-Mobile points out, “it was not T-Mobile that sent the
  letters to Tenants; it was Sprint Solutions.” (ECF No. 40 at 15-16 (citing ECF No.
  34-13 at 4).) The Plaintiffs cannot seriously dispute that the letter was not
  clearly sent by T-Mobile. Rather, they make the plausible claim that T-Mobile
  acted in concert with Sprint Solutions to send the letter. The April 29, 2020
  letter, which is the foundation of the tortious interference and conspiracy claims,
  was written on Sprint letterhead and signed by Cody Welker as Vice President of
  Sprint Solutions, Inc. (ECF No. 34-13 at 4.) In addition to those indicia that the
  letter came from a Sprint entity (as opposed to T-Mobile itself), the letter
  expressly states that it “serves as Sprint’s written notice” that it is ending sales
  at the Tenants’ stores. (Id.)
          However, reading the April 29, 2020 letter in the light most favorable to
  the Plaintiffs, as required at this stage, it appears that even if the ultimate
  authority to end sales rested with Sprint Solutions, the decision to end sales was
  the result of “efforts to integrate the two companies under the T-Mobile brand . .
  . .” (Id.) Indeed, the letter states that the cessation of sales was “part of this
  integration” into the new, post-merger T-Mobile. (Id.) The Court affords modest
  weight to the allegation that Mr. Welker, the letter’s signatory, was also a Senior
  Director of National Dealers for T-Mobile. However, the Court is not persuaded
  by the Plaintiffs’ argument that the one use of the word “we” in the letter
  meaningfully corroborates their position that the letter was sent by T-Mobile and
Case 1:20-cv-22841-RNS Document 65 Entered on FLSD Docket 12/29/2020 Page 8 of 10




  Sprint Solutions. (Id.) While the word “we” could refer to both T-Mobile and
  Sprint, when read in context it could just as easily interpreted as a reference to
  only Sprint. Finally, the Defendants insist that the letter speaks for itself and
  trumps any allegations inconsistent with the text of the letter. (See ECF No. 53
  at 3 (citing Gross v. White, 340 F. App’x 527, 533 (11th Cir. 2009)). However, the
  Court finds that the letter is unclear and susceptible to the Plaintiffs’
  characterization of it as having been sent on behalf or at the behest of T-Mobile.
  Again, construing the facts in the light most favorable to the Plaintiffs, the
  Plaintiff’s arguments, including their observation that Mr. Welker worked for T-
  Mobile at the time the letter was sent, suggests that T-Mobile was at least in a
  position to steer the decision to end Sprint-branded product sales at the
  Tenants’ stores. Such a position is a prerequisite to the Plaintiffs’ broader claim
  that T-Mobile did in fact wield its authority to mandate these changes as part of
  a post-merger strategy.
         For the reasons set forth above, the Court also finds that at this early
  stage of the proceedings the complaint adequately sets forth a civil conspiracy
  claim. “A civil conspiracy claim requires: (1) an agreement between two or more
  parties; (2) to do an unlawful act or to do a lawful act by unlawful means; (3) the
  doing of some overt act in furtherance of the conspiracy; and (4) damage to
  plaintiff as a result of the acts done under the conspiracy.” See, e.g., Wyndham
  Vacation Ownership, Inc. v. Miller, No. 619CV817ORL40EJK, 2019 WL 5394074,
  at *7 (M.D. Fla. Oct. 11, 2019). The complaint and incorporated exhibits contain
  sufficient indicia that the store closures were the product of T-Mobile’s mutual
  reorganization strategy, i.e., an agreed upon process for integrating the stores
  that resulted in a mandate that tortiously interfered with the Tenants’ contracts
  and business relationships such that the Plaintiffs suffered damages. As the
  parties acknowledge, this analysis does not take into account what could have
  proven to be a relatively easy task for the Defendants’ to show that they had a
  “legal justification or privilege to interfere . . . .” Id. at *6. However, such
  justification or privilege is an affirmative defense that poses factual questions not
  appropriate for resolution on a motion to dismiss. Id.
     B. Personal Jurisdiction Analysis
         Issues relating to personal jurisdiction should ordinarily be addressed
  before considering the merits of a plaintiff's claims because a defendant is not
  bound by a court’s ruling if it is not subject to the court’s jurisdiction. Republic
  of Panama v. BCCI Holdings (Luxembourg) S.A., 119 F. 3d 935, 940 (11th Cir.
  1997). The Court departed from this general rule here, however, because the
  specific jurisdictional arguments raised by the Defendants hinge on whether the
  Plaintiffs succeeded in stating a claim for relief against them. And under Florida
Case 1:20-cv-22841-RNS Document 65 Entered on FLSD Docket 12/29/2020 Page 9 of 10




  law, when the basis for personal jurisdiction is the commission of a tort within
  the state, courts must first determine whether the complaint states a cause of
  action. PVC Windoors, Inc. v. Babbitbay Beach Const., N.V., 598 F.3d 802, 808
  (11th Cir. 2010). As set forth above, the Court finds that the Plaintiffs have
  stated a claim against the Defendants. The Court therefore proceeds to consider
  whether it has either general or personal jurisdiction over the Defendants.
         The Court does not have general jurisdiction over either of the Defendants.
  In Goodyear v. Dunlop Tires Operations, S.A. v. Brown, the Supreme Court held
  that general personal jurisdiction over a corporate defendant can be asserted
  only where it is equivalent to an “individual’s domicile” or “one in which the
  corporation is fairly regarded as at home.” 564 U.S. 915, 924 (2011). Shortly
  thereafter, in Daimler AG v. Bauman, the Supreme Court further clarified that it
  was “unacceptably grasping” to subject a defendant corporation to general
  personal jurisdiction anywhere it engages in a “substantial, continuous, and
  systematic course of business.” 571 U.S. 117, 137-38 (2014). On the contrary,
  the Daimler Court held that only a limited “set of affiliations with a forum” will
  qualify to render a defendant “at home,” such as where a defendant corporation
  is incorporated or has its principal place of business. Id. at 137, 139 n.19
  (requiring an “exceptional case” before general jurisdiction is available anywhere
  else); see also Carmouche v. Tamborlee Mgmt., Inc., 789 F.3d 1201, 1205 (11th
  Cir. 2015) (“A foreign corporation cannot be subject to general jurisdiction in a
  forum unless the corporation’s activities in the forum closely approximate the
  activities that ordinarily characterize a corporation’s place of incorporation or
  principal place of business.”).
         The Plaintiffs do not cite to Goodyear, Daimler, or Carmouche, nor, more
  importantly, do they argue that this Court should assess general personal
  jurisdiction under the standard mandated by those decisions. Rather, the
  Plaintiffs cite to pre-Goodyear district court cases that apply an outdated
  standard. The Defendants, on the other hand, explain that they are neither
  incorporated nor do they have their respective principal places of business in
  Florida. (ECF No. 40-1 at 2; ECF No. 46 at 15.) Additionally, they do not make
  any policy or budgeting decisions in Florida. (Id.) Thus, the Defendants’ contacts
  with this state are not so akin to their states of incorporation or respective
  principal places of business such that they could be subject to general personal
  jurisdiction here.
         However, the Court finds that it does have specific personal jurisdiction
  over the Defendants. As set forth in Florida’s long-arm statute, personal
  jurisdiction may be exercised over a non-resident defendant “for any cause of
  action arising from” the commission of “a tortious act within this state.” Fla.
  Stat. § 48.193(1)(a)2. Further, a “tortfeasor need not act within the state so long
Case 1:20-cv-22841-RNS Document 65 Entered on FLSD Docket 12/29/2020 Page 10 of 10




  as the effect of the tort causes harm within the state.” XN Fin. Services, Inc. v.
  Conroy, 12-80143-CIV, 2012 WL 12873512, at *4 (S.D. Fla. Mar. 5, 2012)
  (Dimitrouleas, J.) (citing Posner v. Essex Ins. Co., Ltd., 178 F.3d 1209, 1216–17
  (11th Cir. 1999)). And where a defendant “tortiously interferes with a business
  relationship outside of Florida that causes injury in Florida, the [defendant] is
  subject to personal jurisdiction under the Florida long-arm statute.” Elandia
  Intern., Inc. v. Ah Koy, 690 F. Supp. 2d 1317, 1331 (S.D. Fla. 2010) (Moreno, J.)
  (adopting R. & R.).
         Accepting the Plaintiffs’ allegations as true, as discussed above, the
  complaint adequately alleges that the Defendants committed torts in or directed
  into this state. While the Defendants might have defenses based on justification
  or privilege, or defenses showing that the allegations are not true after discovery,
  at this early stage the Court finds that the complaint sufficiently alleges counts
  for tortious interference and conspiracy. The Defendants argue that the Court
  lacks specific personal jurisdiction because the Plaintiffs fail to allege that the
  purported tortious conduct relates to their contacts with Florida. Under Florida
  law there must be some “‘direct affiliation,’ ‘nexus,’ or ‘substantial connection’”
  between the cause of action and the activities within the state. Citicorp Ins.
  Brokers (Marine) Ltd. v. J.R. Charman, 635 So. 2d 79, 81 (Fla. 1st DCA 1994).
  This nexus requirement is often described as “connexity,” and must be met
  before specific jurisdiction will attach under this subsection. Bloom v. A.H. Pond
  Co., Inc., 519 F. Supp. 1162, 1168 (S.D. Fla. 1981) (Kehoe, J.). Again, at this
  stage the Court finds that the decision to close (or cause the closure of) some
  Florida stores and while keeping other Florida stores open as part of the
  Defendants’ efforts to “integrate the two companies” arises from their contacts
  with Florida, which relate to sales generated by stores in this state. (ECF No. 34-
  13 at 2.)

     4. Conclusion
       For the reasons set forth above, the Court denies the motions to dismiss
  (ECF Nos. 40, 46) and denies as moot the pending motion to stay discovery
  (ECF No. 48).
        Done and ordered, at Miami, Florida, on December 29, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
